Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about April 23, 1997, terminating respondent’s parental rights to the subject child and committing her custody and guardianship to petitioners agency and the Commissioner of Social Services for purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s failure to complete any of the many drug rehabilitation programs to which she was referred by the agency, or remain drug free (see, Matter of Tanya Alexis G., 273 AD2d 19). The agency properly aimed its diligent efforts at respondent’s drug addiction (see, Matter of Michael M., 172 AD2d 152). The child’s best interests would be served by freeing her for adoption by her foster parents. Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.